Citation Nr: 0740330	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-07 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from August 1956 to April 
1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an June 2005 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied the above claim.

In November 2007, the veteran appeared at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the veteran's claims file.


FINDING OF FACT

For the entire appeal period, the veteran's service-connected 
hemorrhoids are manifested by pain, bleeding, and fissures.


CONCLUSION OF LAW

The criteria for entitlement to a 20 percent disability 
rating, but no higher, for hemorrhoids have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 4.114, Diagnostic Code 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the veteran, or be of assistance to 
this inquiry.  In this regard, the Board is assigning the 
highest schedular rating for hemorrhoids.

In the decision below, the Board grants the claim of 
entitlement to an increased disability rating for service-
connected hemorrhoids.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2007), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where the issue 
is entitlement to an increased rating, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). The evidence in closest proximity to the 
recent claim is the most probative in determining the current 
extent of impairment.  Id.

The veteran's service-connected hemorrhoids are currently 
rated as 10 percent disabling pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  Under this diagnostic code provision, 
a 10 percent disability rating is warranted when there is 
evidence of hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  For the maximum 20 percent disability 
rating to be assigned, the evidence must show persistent 
bleeding and secondary anemia, or fissures.  38 U.S.C.A. § 
4.114 (2007).

The veteran was initially awarded service connection for 
hemorrhoids by rating action of the RO dated in October 1966, 
at which time a noncompensable disability rating was 
assigned.  The evidence had shown that the veteran had small 
internal hemorrhoids which did not protrude.

By rating action dated in March 1990, the RO determined that 
the veteran's service-connected hemorrhoids warranted a 10 
percent disability rating as the evidence had shown the 
presence of large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.

By rating actions dated in October 1992 and February 1993, 
the RO continued the 10 percent disability rating as the 
evidence had shown the presence of itching, burning, 
bleeding, and external skin tags, but no evidence of 
persistent bleeding and secondary anemia, or fissures.

A VA examination report dated in February 2002 shows that the 
veteran reported pain, discomfort, constipation, and 
diarrhea.  Physical examination revealed external hemorrhoids 
which were non-engorged.  There were no internal hemorrhoids, 
lesions, rashes, or guaiac.  The assessment was status post 
hemorrhoidectomy times two, with residual hemorrhoids.

By rating action dated in April 2002, the RO continued the 10 
percent disability rating as the evidence had not shown 
persistent bleeding and secondary anemia, or fissures.

A private medical record from J. Kaner, M.D., dated in June 
2002, shows that the veteran was said to have a many year 
history of hemorrhoids.  A November 2000 colonoscopy had 
shown evidence of internal hemorrhoids.  The veteran was 
being treated for hemorrhoidal protrusion, swelling, pain, 
itching, aching and blood with wiping.  He continued to take 
Sitz baths once or twice daily, and would treat the 
hemorrhoids topically.

By rating action dated in October 2002, the RO continued the 
10 percent disability rating as the evidence had not shown 
persistent bleeding and secondary anemia, or fissures.

The veteran submitted a claim for an increased disability 
rating for his service-connected hemorrhoids in February 
2005.  In support of his claim he submitted a private medical 
record from Dr. Kaner dated in February 2005.  Dr. Kaner 
reiterated the assessment of his prior letter, adding that 
the veteran continued to have pain and bleeding which were 
aggravated by stress and anxiety.  Dr. Kaner also indicated 
that the veteran had fissures at times, although during his 
most recent examination in January 2005, there was some 
perianal scarring without frank fissuring.

A private hospital treatment record from Kaiser Permanente 
Hospital dated in February 2005 shows that the veteran was 
treated for hemorrhoidal pain, bleeding, and itching.

A VA examination report dated in May 2005 shows that the 
veteran had reported a long standing history of hemorrhoids.  
He described local pain, itching, and intermittent small 
amounts of bright red blood noticed after bowel movements.  
Physical examination revealed small external hemorrhoids or 
hemorrhoidal tags, and also some palpable internal 
hemorrhoids at the internal anal ring.  There was no blood 
noted on rectal glove.  The impression was chronic internal 
and external hemorrhoids with intermittent minor bleeding and 
chronic local pain.

A private medical record from Dr. Kaner dated in February 
2006 shows that the veteran continued to be treated for 
hemorrhoids that would protrude and become irritated when 
stools were hard.  There was blood with wiping at least once 
a week on an ongoing basis.  In the past, he was said to have 
fissures which had been quite painful.  Physical examination 
showed external hemorrhoids with no active fissuring.  Stool 
was negative for occult blood.  Dr. Kaner concluded that the 
veteran had irritated protruding episodically bleeding 
hemorrhoids.

During his November 2007 Travel Board hearing, the veteran 
indicated that he continued to experience increased symptoms 
associated with his service-connected hemorrhoids.  He 
described frequent bleeding, requiring a change in underwear 
three or four times daily, or alternatively, the use of adult 
diapers.  He explained that he would get blood spotting on 
his underwear, and a significant amount of blood in the 
toilet.  He added that his bleeding would occur perhaps five 
to six times monthly.  He indicated that he would treat his 
symptoms with over-the-counter medication, suppositories, and 
ointments.  He would also take a Sitz bath once or twice 
daily.  He reported having been treated in the emergency room 
approximately six months earlier due to significant bleeding 
with a bowel movement.  He indicated that he had been 
diagnosed at times as being anemic, but that he was not 
currently anemic.

Following a careful review of the evidence, the Board finds 
that medical evidence of record has shown a long history of 
hemorrhoids manifested by pain, itching, and bleeding.  The 
February 2005 and February 2006 private medical records from 
Dr. Kaner confirmed that the veteran would also have 
fissures, although there were none seen on current 
examination.  

As the foregoing evidence revealed evidence of fissures along 
with the other symptoms enumerated above, the Board finds 
that the evidence supports  assignment of a 20 percent 
disability rating for hemorrhoids.  In so finding, it is 
acknowledged that the evidence does not demonstrate 
persistent bleeding and  secondary anemia, although the 
veteran has so asserted.  However, the criteria set forth 
under Diagnostic Code 7336 are disjunctive.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" 
requirement must be met in order for an increased rating to 
be assigned].  Compare Melson v. Derwinski, 1 Vet. App. 334 
(1991) [use of  the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met].  Moreover, in determining that a 20 
percent disability rating is warranted, the evidence is at 
least in equipoise, and the  benefit of the doubt doctrine 
has been applied as appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While a 20 percent disability rating is appropriate for the  
residuals of the veteran's hemorrhoids, a disability rating 
in excess of that amount is not justified.  Indeed, a 20 
percent disability rating represents the maximum allowable 
benefit under  Diagnostic Code 7336.  Moreover, there are no 
other relevant diagnostic code provisions for consideration.  
For example, there is no showing of impaired sphincter 
control, or stricture of the rectum or anus, such as to 
warrant evaluation under Diagnostic Codes 7332 or 7333, 
respectively.

In conclusion, a disability rating of 20 percent is warranted 
for the veteran's service-connected hemorrhoids. A disability 
rating in excess of that amount is not for application.  
Again, the benefit of the doubt doctrine has been considered.  
See  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.


ORDER

A disability rating of 20 percent for service-connected 
hemorrhoids is granted, subject to governing criteria 
applicable to the payment of monetary benefits.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


